49 N.J. 400 (1967)
IN THE MATTER OF LOUIS KRAEMER, ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued May 24, 1967.
Decided June 12, 1967.
*401 Mr. Frederick C. Vonhof, for the order.
Mr. Charles Danzig argued the cause for respondent (Messrs. Riker, Danzig, Scherer & Brown, attorneys).
The opinion of the court was delivered
PER CURIAM.
Respondent pleaded nolo contendere in the United States District Court for the District of New Jersey to an indictment charging him with embezzlement and misappropriation of funds belonging to a bankrupt estate. He was sentenced to five years imprisonment; the sentence was suspended and he was placed on probation for five years.
In addition, the Essex County Ethics Committee, after a hearing at which respondent entered no defense, filed a presentment with this Court based upon a finding that, as charged, respondent had drawn four checks to his order in a state receivership proceeding, on which the signature of the countersigning master had been forged. Thereupon this Court issued an order to show cause why Kraemer should not be disciplined and set the matter down for argument. Respondent offered no defense in this Court.
Accordingly, it is ordered that respondent be and he is hereby disbarred, and his name is ordered stricken from the roll of attorneys of this State.